Citation Nr: 1140749	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left scrotal disability with adductor tendonitis.

2.  Entitlement to service connection for residuals of an injection, to include for drug addiction.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is currently with the RO in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in May 2008.  On receipt of VA treatment records not yet considered by the RO, the case was remanded in March 2009.  This case was again remanded in August 2010 to afford the Veteran the opportunity to elect to have another hearing because the judge who presided over the May 2008 hearing had since retired.  According to the Veteran's request, the Veteran was afforded another Travel Board hearing in May 2011, and both transcripts are of record.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Evidence received in July 2010 was accompanied by the statement that the Veteran did not wish for his claim to be returned to his regional office, and is essentially redundant in nature.  As such, the Board will proceed to adjudicate the claims on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  An unappealed February 1973 Board decision denied service connection for a left scrotal disorder.

2.  The evidence received since the February 1973 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left scrotal disorder with adductor tendonitis or raise a reasonable possibility of substantiating the claim. 

3.  The Veteran's allegations of an injection in service that led to his drug addiction are not credible. 


CONCLUSIONS OF LAW

1.  The Board's February 1973 decision, which denied the claim for service connection for a left scrotal disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010). 

2.  The evidence received since the February 1973 Board decision denying service connection for a left scrotal disorder is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for residuals of an injection have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.301, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In September 2004, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, a March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

In the context of the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left scrotal disability, the VCAA notice must also include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board concedes the Veteran was not initially afforded appropriate Kent notice prior to the initial determination of this claim, but such a notice deficiency was corrected by the December 2004 rating decision wherein the Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claim, and he was afforded readjudication of this issue on several occasions, most recently in May 2010.  Further, he had actual notice although it was not presented in a formal letter.  In addition, he has not claimed any notice deficiency.  Thus, any deficiency was properly cured, and was at most harmless error.  Id.  

The Board notes that, in the case for service connection for residuals of an injection, initial notice was issued prior to the December 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  In his May 2008 hearing the Veteran clarified that the social security benefits he receives are for his spine condition, such that these records do not raise a reasonable possibility of substantiating his claim, and are not necessary.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In May 2008 and May 2011, the Veteran was afforded the opportunity to testify before the Board.  Although the Veteran has alleged that daily reports would reflect that he was assigned to bed rest, such additional evidence is not necessary where there is currently a physical profile in the service treatment records which reflects that the Veteran was prescribed bed rest.  The Board is not aware, and the Veteran has not suggested the existence of any additional pertinent evidence not yet received.  

In regards to the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left scrotal disability, the Board observes that VA is not obligated to schedule him for an examination for a medical nexus opinion unless and until he submits new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for residuals of injection.  The Board finds that the record, however, does not reflect credible evidence indicating that there was an in-service injection of heroin or competent and credible evidence indicating a disability may be associated with the Veteran's symptoms related to his addiction, and warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In February 1973, the Board denied service connection for a left scrotal disorder, characterized as a congenital disorder.  The evidence at the time consisted of a September 1972 examination which diagnosed pain of the left scrotal contents, cause undetermined; service treatment records including his induction and separation examinations, as well as various sick call reports for his left genitalia; and, an April 1972 letter from George Plourde, M.D., stating that the Veteran had been treated for various illnesses in that office since February 1968, but had not been treated for his left testicle or genitalia.  Service connection was denied because the Board found that the appellant's congenital left scrotal disorder, together with any changes in the scrotal area, clearly and unmistakably preexisted service and the presumption of soundness was rebutted, and that that the left scrotal disorder was not aggravated during service.  The Veteran was notified of the decision, and this decision of the Board was final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).  

The Board observes that under appropriate circumstances, an intervening change in applicable law may entitle a claimant to receive consideration of a claim de novo, or as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  The Board is cognizant of the fact that following its final decision in February 1973, the VA Office of General Counsel issued a precedent opinion concerning the standard for rebutting the presumption of soundness.  See VAOPGCPREC 3-2003 (Jul. 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This change, however, was procedural and not substantive as it did not create a "new" cause of action or new basis of entitlement, thus, it was not a liberalizing change in law warranting a de novo adjudication of the issue.  Routen, 142 F.3d at 1442; Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006).  Simply stated, the Board finds that Wagner is not an intervening change in applicable law, simply an interpretation of an old law.  Consequently, the requirement to provide new and material evidence in order to reopen a claim which is the subject of a prior final denial remains.

In support of his claim, the Veteran has submitted additional evidence, including, hearing testimony in May 2008 and May 2011 describing the specific in-service incident which he contends caused his disability, and resulting symptoms, and contending that he did not have a disability prior to service.  The Veteran also discussed experiencing discomfort and wearing a supportive cup.  VA treatment records have been submitted; however, they do not relate to a scrotal disability.

Following careful review, the Board finds that the additional medical evidence is new, in that it was not previously of record at the time of the February 1973 Board decision.  The medical evidence, however, is not material because none of the medical evidence discusses treatment of a left scrotal disability.  Regarding the lay testimony regarding scrotal discomfort and wearing a supportive cup, this is basically cumulative of the contentions made at the time of the previous Board decision.  All of the Veteran's arguments are essentially duplicative and cumulative as they reflect contentions of record at the time of the most recent final rating decision.  Thus, this evidence does not raise a reasonable possibility of substantiating the claim.  The Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a left scrotal disability with adductor tendonitis. 

Service Connection for Residuals of an Injection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service treatment records show that in May 1971 the Veteran was seen on numerous occasions complaining of testicular pain, in particular to his left epididymis, and that medicine and rest were prescribed, with a note that if there was not relief in a week, the Veteran should be seen by orthopedics for injection treatments.  The Veteran was subsequently prescribed Demerol intramuscularly.  Several days later he was placed on physical profile and assigned to bed rest for approximately one week.  A May 1971 note observed that the Veteran complained of testicular pain which precluded his performance of duty and resulted in repeated sick call visits, and following evaluation no etiology for the pain was found.  As such, in the opinion of the staff, notwithstanding the possibility of his experiencing discomfort, the Veteran was believed not to be experiencing the amount of pain he described, and to be able to medically perform basic training requirements.  Following further visits for his complaints of pain to the testicular area, in June 1971 it was indicated that the case was an administrative problem and had been discussed with a doctor of urology who said the strong cremaster accounted for the phenomenon, but could not account for the pain.  

In September 2004, the Veteran contended that he received an injection to help with his pulled muscle in the groin, and that the injection made him very ill.  VA treatment record from September 2004 shows that the Veteran was referred for work therapy and sobriety maintenance, and reported using cocaine as recently as two weeks prior.  

Treatment records from October 2004 show the Veteran had relapsed into cocaine abuse, and made a suicide attempt.  In reviewing his family history he reported two brothers were in jail for possession with intent to sell cocaine, and that he had one sister who was a heavy drinker.  He was considered to be very depressed.  Another note recorded his past substance abuse to include pain medications (Darvon), alcohol, cocaine, snorting heroin, "benny's" and "mushrooms."  The Veteran reported a long history of addiction abuse, and requested a shot to end his addiction.  In September 2004 cocaine dependence was included on the Veteran's active problem list, and by December 2004 the Veteran entered a domiciliary care program.  Treatment notes from 2005 show that the Veteran participated in treatment to attain sobriety.  A January 2005 treatment note recorded the Veteran's summary of significant military experiences as including a reaction to an injection that made it difficult for him to function.  In particular, the Veteran reported that he did not know what medication he was given but that it affected him mentally and physically, and he began to drink and smoke marijuana to self medicate.  The Veteran reported an addiction history involving alcohol and marijuana use that began at age 18, and cocaine use for the previous 26 years.  

In his February 2007 Substantive Appeal the Veteran indicated that following his injection, bed rest was ordered and should be reflected in daily reports.  As noted above, service treatment records reflect that the Veteran was placed on bed rest for one week.  

VA treatment records from August 2007 show that the Veteran reported that he used to drink heavily, but had quit three years earlier, and that he had used cocaine and marijuana in the past.  The Veteran reported that he went through a drug and alcohol program at the VA and continued to attend Alcoholics Anonymous (AA) meetings 5 times weekly.  The Veteran was assessed as having pain disorder associated with both psychological factors and a general medical condition.  He was informed of chronic pain management treatment services, which emphasized non-pharmacological, self-coping skills; however, the Veteran was satisfied with the benefit he attained from his AA meetings.  

In May 2008, the Veteran appeared at a Board hearing, and asserted that at the time he entered service he had never smoked, or used alcohol or drugs.  The Veteran indicated that while in service following use of various medications, he was finally told that he would be given a shot.  He stated he obtained the shot and returned to his dorm where he described lying, unable to move for three days-not even to turn over, sneeze, or ask for help.  The Veteran indicated that his eyes were open during some of the time, and although parties took place around him, he was unable to ask for help.  The Veteran indicated that when that situation finally passed he went directly to the chow hall, and consumed everything that he could, as if he were looking for something.  He reported that he then went bowling where he drank a pitcher of beer as if it were water, and still felt as if he were looking for something.  He indicated that he boarded a bus and went downtown where he consumed hard liquor and then felt better.  The Veteran contended that he thought the injection he was given was heroin or possibly morphine, but did not know.  The Veteran indicated that since that initial injection he kept searching and tried every imaginable remedy, including alcohol and drugs to feel good.  

In June 2009, the Veteran indicated that in October 2004 he had requested a shot that would reverse the one he was given 37 years earlier, believing he would be freed from addiction, and when he was only offered rehabilitative services, he was frustrated and relapsed.  

Regarding the reported in-service injection, at his May 2011 hearing, the Veteran indicated that he was prescribed numerous medications, "from Darvon to Darvocet" for his scrotal problem, but the medications did not work.  He stated that he was then told that he would be sent for an injection and that an individual told him he wished to be going where he was going, implying that he was going to party.  The Veteran reported he was given the injection and sent back to his dorm, where he was so tired that he rested for three days.  He indicated that during that time he was unable to move, sneeze, go to the bathroom, or open his eyes.  When he awoke, he stated, he went immediately to the chow hall where he ate all that he could, then to the bowling alley for beer, and finally downtown for a bottle of whiskey.  The Veteran reported that only as recently as several years earlier did he realize that he had been in a coma during the 3-day period lying in bed.  The Veteran reported that although he thought the injection was heroin, he did not actually know its substance.  He indicated although he had wanted to be in the police like his brother and friend, his addiction had turned him into a monster, and he lost everything as a result.  The Veteran also reported that he was turning his life around, and working in a VA internship to counsel others with mental health issues and substance abuse problems.  

The Board acknowledges the Veteran's assertions, including his contention that he received an in-service injection, and the Board acknowledges that the Veteran, as a lay person, is competent to report such events, although the Veteran is not competent to report etiological conclusions that are outside of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In summary, the Veteran contended that he was injected with an unknown substance, which he hypothesized might have been heroin or morphine, and such substance caused him to be in a coma-like state for three days, and resulted in his long-term drug and alcohol addictions.  The Board observes that each time the Veteran disclosed what he believed happened to him while in service, his story became more and more elaborate.  Specifically, when seeking medical treatment in 2005 the Veteran indicated that he did not know what medication he was given, but by his May 2008 hearing the Veteran suggested his injection may have been heroin or morphine, and again in May 2011 the Veteran hypothesized that the injection was heroin.  In addition, the further in time from the claimed in-service event of an injection and its residuals, the more detailed the Veteran's memory of the instance seemed to become.  For instance, at his May 2011 hearing the Veteran added details to his story, such as that another service member told him that he wished to be going where he was going, implying going to party.   

In view of these factors, the Board does not find the history of this event to be credible.  The Board finds the Veteran's lay reports of an in-service injection of heroin to be inherently not credible.  The Veteran has indicated that the injection may have been other than of heroin, but caused his addiction, and the Board finds this assertion is also not credible.  VA treatment records show that the only in-service injection the Veteran received was of Demoral for his pain of the left scrotal area.  The Veteran concluded that he did not know what exactly was in the injection he received, yet hypothesized that the injection caused his later drug addiction.  Such an etiological conclusion is one that is outside of the Veteran's competence as a layperson, and even if the Veteran were capable of such a conclusion, as explained above, the Board finds the Veteran incredible in asserting that he received such an injection that caused him to lay in a coma-like state for three days, unable to move, blink or request help even as parties took place around him.  Further, the Board finds the story regarding lying in bed for a three-day period in a come-like state to be not credible.  The Board observes that the Veteran's story is especially not credible in light of his numerous visits to sick call, coupled with the absence of in-service complaints regarding a three day coma-like state, which even if he had not termed it such at that time, he could have explained his observations of lying in bed, unable to move, and then waking with an insatiable desire.  As such, there are inconsistencies in the Veteran's description of events, which although minor when considered alone, are significant taken together, and suggest the Veteran elaborated on the in-service event as he sought service connection for his disability, and was influenced by self-interest.

The Board also observes that service treatment records showed the Veteran complained of testicular pain, and that in the opinion of the medical staff though he might have some subjective discomfort the Veteran could not be experiencing the amount of pain that he described, and should have been able medically to perform basic training.  In other words, the Veteran's credibility appears to have been questioned even while he was still in service.  

Not only is there no credible and competent lay evidence to suggest either continuity of symptomatology since service or an etiological opinion between an in-service injection and a later drug addiction, but there is also no medical evidence of record to suggest such an etiological relationship.  Medical evidence that merely transcribes the Veteran's reported history of risk factors to clinicians does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

Consequently, the Board finds the evidence of record is against the award of service connection for residuals of an injection.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a left scrotal disability with adductor tendonitis is not reopened, and remains denied.  

Service connection for residuals of an injection to include drug addiction is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


